Field, C. J. delivered the opinion of the Court
Baldwin, J. and Cope, J. concurring.
The defendants are sued upon their recognizance of bail for the appearance of Brown, who was indicted for an assault with an intent to commit murder, and contend that they are not liable because the several amounts for which they justified do not equal double the sum at which the bail was fixed by the order of the Court. The answer is well given by the. respondents’ counsel; the justification forms no part of the defendants’ ‘contract, and in no manner affects their liability. The insufficiency of the amounts would have been good ground for the County Judge to refuse his approval of the instrument, but it does not lie in the mouth of the. sureties to object, when the approval is given.
Judgment affirmed.